825 F.2d 406Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald GRAHAM, Plaintiff-Appellant,v.David GARRAGHTY; Edward Wright; Keith David; Juanita Parker;Captain Collins; Sgt. Gibbs; Counselor Seynor;Toni V. Bair; David Smith; Jerry Davis;Mr. Mahan, Defendants-Appellees.
No. 87-7082
United States Court of Appeals, Fourth Circuit.
Submitted May 27, 1987.Decided July 22, 1987.

Ronald Graham, appellant pro se.
Mary Sue Terry, Attorney General, for appellees.
Before RUSSELL, WIDENER and WILKINS, Circuit Judges.


1
A review of the record and the district court's opinion discloses that this appeal from its order denying leave to proceed in forma pauperis is without merit.  Because the dispositive issues recently have been decided authoritatively, we deny in forma pauperis status on appeal, dispense with oral argument, and dismiss the appeal on the reasoning of the district court.  Graham v. Garraghty, C/A No. 86-758 (E.D.Va., March 16, 1987).


2
DISMISSED.